Citation Nr: 1740158	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-19 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a prostate disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for a disability productive of urinary problems, other than a prostate disability, to include as due to herbicide exposure.

3.  Entitlement to service connection for a skin disability, claimed as skin irritation and cysts, to include as due to herbicide exposure.

(The issues of entitlement to an effective date prior to July 16, 2013 for service connection for posttraumatic stress disorder (PTSD), as well as entitlement to an initial rating in excess of 50 percent for PTSD to include the matter of entitlement to a total disability rating based on individual unemployability, are the subject of a separate Board decision.)  



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971.

This matter comes before the Board of Veteran's appeals (Board) on appeal from May 2007 and September 2008 rating decisions of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  In pertinent part, the May 2007 rating decision denied service connection for prostate and skin disabilities.  The September 2008 rating decision also in pertinent part, denied connection for psychiatric disability, cysts, skin disability, and urinary disability.  

In an October 2011 decision, the Board denied entitlement to service connection for a prostate disability, a urinary disability other than a prostate disability, and a skin disability.  In July 2012, the United States Court of Appeals for Veterans Claims (Court) remanded these matters pursuant to a Joint Motion for Remand (JMR) of the parties.  Also, in October 2011, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disability to include PTSD. 

In a May 2013 decision, the Board denied service connection for an acquired psychiatric disability, characterized as anxiety and to include PTSD, and remanded the issues of entitlement to service connection a prostate disability, a disability productive of urinary problems other than a prostate disability, and a skin disability.  

In pertinent part, in January 2014, the Board remanded the issues of service connection for a prostate disability to include as the result of herbicide exposure, for a disability productive of urinary problems other than a prostate disability to include as the result of herbicide exposure, and for a skin disability, claimed as skin irritation and cysts, to include as a result of herbicide exposure.  

In a March 2014 rating decision, service connection for PTSD was granted and a 30 percent rating was assigned from July 16, 2013.  Also, service connection for non-obstructive coronary artery disease was also granted and a 30 percent rating was assigned from July 16, 2013.  

Pursuant to another JMR, the Court, in a May 2014 Order, vacated the Board's May 2013 decision as to the denial of service connection for an acquired psychiatric disability to include PTSD and remanded the matter to the Board.

In October 2014, the case returned to the Board.  At that time, the Board noted that the issues that had been previously remanded to the Board in January 2014 were apparently still under development at the RO.  The Board addressed the issue of entitlement to service connection for an acquired psychiatric disability, characterized as anxiety and to include PTSD determining that this issue was dismissed as no justiciable case or controversy was before the Board at that time since the RO had previously granted that issue.  The Board, in pertinent part, remanded the issues of entitlement to an initial rating in excess of 30 percent for PTSD; an effective date earlier than July 16, 2013 for service connection for PTSD; an initial rating in excess of 30 percent for non-obstructive coronary artery disease; and an effective date earlier than July 16, 2013 for service connection for non-obstructive coronary artery disease, for the Veteran to be issued a statement of the case SOC).  The RO deferred the other issues, to include in pertinent part, entitlement to service connection a prostate disability, a disability productive of urinary problems other than a prostate disability, and a skin disability claimed as skin irritation and cysts.

In a November 2015 rating decision, the RO granted entitlement to an earlier effective date for service connection of non-obstructive coronary artery disease because a clear and unmistakable error was made; therefore, a 30 percent rating was assigned effective July 16, 2012.  The RO also increased the rating for PTSD from 30 percent to 50 percent effective July 16, 2013 (the assigned date of service connection).  

The Veteran was previously represented by The American Legion as to the issues deferred in the most recent remand.  The Veteran obtained private representation by Mr. Kenneth M. Carpenter as to the other issues in the recent October 2014 remand.  The Veteran and his representative also clarified, subsequent to the SOC being issued, that the matters being sought under appeal were entitlement to an initial rating in excess of 50 percent for PTSD to include the matter of entitlement to a total disability rating based on individual unemployability (TDIU); as well as the issue of entitlement to an effective date prior to July 16, 2013 for service connection for PTSD, specifically requesting an effective date of December 18, 2006.  The Veteran is no longer represented by The American Legion as to the matters of service connection for a prostate disability to include as the result of herbicide exposure, for a disability productive of urinary problems other than a prostate disability to include as the result of herbicide exposure, and for a skin disability, claimed as skin irritation and cysts, to include as a result of herbicide exposure.  However, the Veteran is still represented by Mr. Carpenter as to the matters of entitlement to an initial rating in excess of 50 percent for PTSD to include the matter of entitlement to a TDIU; as well as the issue of entitlement to an effective date prior to July 16, 2013 for service connection for PTSD, claiming an effective date of December 18, 2006.  Since Mr. Carpenter only represents the Veteran in one of these two groups of issues, the Veteran is being issued two separate decisions.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of the Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides.

2.  A prostate disability, to include benign prostatic hypertrophy (BPH) and recurrent prostatitis is not attributable to service, to include exposure to herbicides.

3.  A disability otherwise productive of urinary problems is not attributable to service, to include exposure to herbicides.

4.  A skin disability, variously characterized as recurrent rash, folliculitis, nummular eczema, and/or cysts is not attributable to service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  A prostate disability, to include benign prostatic hypertrophy and prostatitis, was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A disability otherwise productive of urinary problems was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  A skin disability, to include recurrent rashes, folliculitis, nummular eczema, and/or cysts, were not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 - 47,928 (Aug. 10, 2012).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service personnel records show that he served in the Republic of Vietnam from May 1970 to March 1971.  Therefore, he is entitled to a presumption of exposure to herbicide agents.

The service treatment records (STRs) do not reveal any prostate or urinary disease or injury.  Post-service, prostatitis and BPH are not shown in the record until 2003.  An October 2006 Agent Orange Program Note reported that the Veteran had a 5 year history of BPH dating back 5 years, or from 2001.  Thus, the urinary problems were shown from approximately thirty years after service discharge.  In May 2011, Dr. Patel, a private provider indicated he had treated the Veteran for "many years," to include for prostatitis, but he was not specific as to the exact length of treatment or the initial date of treatment.  Moreover, a urinary tract infection (UTI) was not demonstrated until 2006, more than three decades after the Veteran's separation from service.  

In September 2012, Dr. Liss indicated that the Veteran's prostate and bladder problems "would be" related to PTSD and Agent Orange; however, no explanation was provided.  

In July 2013, the Veteran was provided a VA examination.  The examiner opined that the Veteran had prostate hypertrophy with a history of prostatism; he had not been treated for any infections of the prostate.  The examiner stated that there was no scientific literature linking herbicide exposure to either of these entities.

In November 2015, an additional VA opinion was provided regard whether it was at least as likely as not that the Veteran's prostate and urinary disabilities were at least as likely as not incurred in or had an onset during service to include consideration of lay evidence of the Veteran of having urinary issues while on active duty.  The examiner reviewed the pertinent lay and medical evidence.  The examiner stated that all of the evidence was reviewed, but no credible causal nexus could be established between the current diagnoses of prostatic hypertrophy with lower urinary tract symptomatology and erectile dysfunction.  The examiner noted Dr. Patel's notation of a prior history of a prostate problem and indicated that while he considered this statement, no definitive conclusions, at least to a 50 percent probability, could be drawn with respect to this statement and the condition present for the last dozen years.  The examiner indicated that urinary symptoms were a common occurrence and with the absence of any continuum of care from approximately a few decades post-service, the examiner opined that they were unrelated thereto.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Dr. Patel was nonspecific regarding when the Veteran began treatment for prostate/urinary problems.  Although he stated that the Veteran had been treated for "many years," the Veteran was discharged from service three decades ago.  Thus, as the notation lacks specificity, it is of diminished value with regard to when the prostate/urinary problems incepted.  

Dr. Liss provided a medical opinion with no explanation or rationale.  The failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  As such, the examiner's statement as to etiology is not probative.

The July 2013 opinion that there was no scientific literature linking herbicide exposure to the Veteran's prostate diagnoses is consistent with VA law and regulations which do not reflect that presumptive service connection is afforded to those diagnoses.  

The November 2015 VA medical opinion indicated the Veteran's prostate and urinary disabilities were not at least as likely as not incurred in or had an onset during service.  The examiner considered both the lay and medical evidence and provided rationale for the opinion.  The examiner was therefore aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case with regard to direct service connection, as the opinion is well reasoned, detailed, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Initially, the Board notes that although the Veteran served in the Republic of Vietnam while on active duty, presumptive service connection is not available under 38 C.F.R. § 3.309(e) for a prostate disability other than cancer (which the Veteran does not have), to include benign prostatic hypertrophy and recurrent prostatitis, or urinary disability.  Thus, the Veteran is not entitled to this presumption of service connection.  The matter of direct service connection must still be considered.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation). 

The most probative medical evidence establishes that the currently diagnosed prostate and urinary disabilities are not etiologically attributable to service.  The Board has considered the Veteran's own opinion that his prostate and urinary disabilities began during service since he said that he had urinary problems at that time.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is too complex to be made based on lay observation alone such as in this case when there is a significant gap between claimed inservice symptoms and current diagnoses as well as other potential etiology.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

With regard to skin disability, the record confirms current diagnoses of recurrent facial rashes including on the nose as well as folliculitis on the right cheek, nummular eczema, and cysts.

The STRs do not reveal any skin disease or injury.  Post-service, medical records of Dr. Patel document skin complaints from 2004.  

An October 2006 Agent Orange Program Note reported that the Veteran had a 15 year history for a facial rash which was marked by small pustules over the nose and malar areas which were intermittent.  It was noted that there was no prior diagnosis or treatment for this problem.  

In May 2011, Dr. Patel, noted private treatment for facial folliculitis, but, again, he was not specific as to the exact length of treatment or the initial date of treatment rendering this notation of diminished value.

In September 2012, Dr. Liss indicated that the cyst on his face "would be" related to PTSD and Agent Orange; however, no explanation was provided.  As such, and as previously noted, this opinion is not probative with regard to etiology of a skin disorder.

The Veteran was afforded a VA examination in July 2013.  The Veteran was diagnosed as having nummular eczema of the leg as well as cysts of the cheek and right 3rd finger, which all had an onset date of 2012.  The examiner opined that none of these disabilities had a relationship to herbicides/Agent Orange as they were not skin conditions with an association to such (which is consistent with 38 C.F.R. § 3.309).  In addition, the examiner indicated that the skin conditions were not related to service, but did not provide any explanation other than setting the onset date as 2012.  

In November 2015, an additional VA opinion was provided skin disabilities were at least as likely as not incurred in or had an onset during service to include consideration of lay evidence.  The examiner reviewed the pertinent lay and medical evidence.  He examiner stated the mucous retention cysts of the third finger were very common and there had been no scientific data linking this type of cyst or the cheek cyst or the nummular eczema to Agent Orange.  Moreover, he indicated that the Veteran's statements regarding his skin conditions was not specific or detailed enough to show a continuum of care nor care during service.  The examiner indicated that the Veteran did not have chloracne (a presumptive skin disorder for herbicide exposure).  The examiner provided medical citations.  

Inasmuch as the VA opinion clearly was based upon both examination of the Veteran and consideration of his documented medical history and statements, and because the rationale underlying the opinion is reasonable and consistent with the evidence of record, this opinion constitutes the most probative evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

The presumptive service connection is not available under 38 C.F.R. § 3.309(e) for the diagnosed skin disorders.  Thus, the Veteran is not entitled to this presumption of service connection.  The matter of direct service connection must still be considered.  Combee.

The separation examination was normal (other than a scar on the chin).  Thus, even accepting that the Veteran noticed any inservice skin abnormalities, the Veteran had no residual skin disability when he separated from service.  Further, the Board may consider whether the silence of the Veteran in reporting complaints constitutes negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Further, there is not just a lack of evidence; rather, there is evidence showing normal findings.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007).  In addition, the absence of symptoms on separation interrupts any continuum of symptoms.  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey (negative evidence is to be considered.); see also Dulin (the majority in Forshey interpreted negative evidence to mean that "which tends to disprove the existence of an alleged fact; the absence of evidence in support of an alleged fact clearly is an evidentiary circumstance that weighs against the existence of the alleged fact).  In this case, the clinical records do not show any ongoing nature of skin problems from service to the current time.  Further, the probative medical evidence establishes that there is not etiological connection between current diagnoses and service, and this opinion outweighs the Veteran's own opinion.  In determining the weight assigned to the evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  There is a basis for the examiner's opinion as the Veteran had inservice normal findings, no clinical findings post-service for decades, and a noted date of onset of current skin problems which also post-dated service by decades.  Accordingly, as the most probative evidence establishes that there is no causal connection between current skin disabilities and service, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.







							(Continued on the next page)

ORDER

Service connection for a prostate disability, to include BPH and recurrent prostatitis is denied.

Service connection for a disability otherwise productive of urinary problems is denied.

Service connection for a skin disability, variously characterized as recurrent rash, folliculitis, nummular eczema, and/or cysts is denied.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


